Citation Nr: 0617053	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-28 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran had active service from July 1960 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The competent evidence of record does not establish the 
occurrence of an in-service stressor or that the veteran has 
a current PTSD disability.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a July 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter, which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence in his possession pertaining to the claim.  The 
Board observes that in a subsequent May 2006 letter, the AOJ 
informed the veteran of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal should service connection be 
established.  

With regard to the duty to assist, the claims file contains 
the veteran's VA treatment records.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board observes that the veteran was scheduled to undergo 
VA examination for an opinion regarding his claim for service 
connection for PTSD in December 2002.  However, he failed to 
report for the examination.  The veteran subsequently 
indicated that he was not informed of such VA examination and 
requested a new one, which, to date, has not been scheduled 
by the RO.  The Board observes that a VA opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision. See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not "necessary." 
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2005).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Legal Analysis

The veteran asserts that service connection is warranted for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In this case, the Board finds that the veteran's 
claim for service connection fails for two reasons.  

First, there is no evidence showing that the veteran had an 
in-service stressor.  As noted above, if combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service.  
However, in this case, the record does not establish, and the 
veteran does not contend, that his in-service stressor is 
related to engaging in combat activity with the enemy. 

Rather, the veteran states that his in-service stressor 
occurred when he served aboard the USS SARATOGA when a fellow 
shipmate named Airdale was killed after he was struck by an 
aircraft arresting wire on the ship's flight deck.  
Therefore, as the veteran does not have combat experience, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of his claimed 
stressor.  However, the Board finds that the record does not 
contain any independent evidence that corroborates his 
statements as to the occurrence of this claimed stressor.  
Other than the veteran's testimony regarding the occurrence 
of the aforementioned stressor, the claims folder does not 
contain any additional evidence of their actual happening.  
The Board notes that the RO requested that the U.S. Army and 
Joint Services Records Research Center (USAJSRRC) research 
the veteran's claimed stressor.  However, in October 2004, 
the USAJSRRC indicated that between January 17, 1963 and July 
13, 1964 (the periods that the veteran served aboard the USS 
SARATOGA) the ship history submitted by the USS SARATOGA did 
not mention that an individual was killed when he was struck 
by an aircraft arresting gear on the ship's flight deck.  The 
USAJSRRC noted that in order to conduct further deck research 
into the veteran's claimed stressor, it was necessary (due to 
the voluminous nature of the record recollection) for the 
veteran to provide a specific date within a 60-day time 
period of the incident.  The RO, in December 2004, requested 
that the veteran submit such information.  However, to date, 
the record does not demonstrate that the veteran has 
responded with the requested information.  

Second, the veteran's claim for service connection fails 
because the record does not establish that the veteran has a 
current PTSD diagnosis.  In this regard, although, the record 
demonstrates that the veteran has been diagnosed with, and 
treated for, dementia and depression, there is no evidence 
that he has ever complained of, sought treatment for, or been 
diagnosed with, PTSD.  Therefore, as the evidence of record 
does not demonstrate that the veteran has a current PTSD 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Thus, although the veteran asserts that he has a PTSD 
disability that is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran currently has a PTSD disability that is related to 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


